COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
                                                               No. 08-16-00128-CV
IN RE:                                           §
                                                          AN ORIGINAL PROCEEDING
                                                 §
TIFFANY SUZANNE WALLIS,                                         IN MANDAMUS
                                                 §
Relator.
                                                 §

                                                 §

                                 MEMORANDUM OPINION

         Pending before the Court is Relator’s motion requesting dismissal of this original

proceeding because the underlying dispute has been resolved. See TEX.R.APP.P. 42.1(a). We

grant the motion and dismiss this original proceeding.


                                             STEVEN L. HUGHES, Justice
July 29, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.